Caton, C. J. The very close and ingenious printed argument which has been filed for the petitioner in this case, has induced us carefully to reconsider the case of Owen v. Robbins, 19 Ill. 545. If that case was correctly decided, it effectually disposes of this, for it was a stronger case for the petitioner than this is. There, the husband held a certificate of purchase from the State, and had paid three-quarters of the purchase money during the coverture and before he conveyed the premises by deed, by virtue of which the subsequent title, which was acquired by the husband but a short time after upon the payment of the final installment of the purchase money, enured to his grantees; while here, the deed, under which the title enured to the grantee, was made before the husband had a shadow of title to the land, either legal or equitable. We. are still satisfied that Owen’s case was well decided, and this must be decided in the same way. We propose to add a little to what was said in that case. It is insisted that, while Woolley held the certificate of purchase and before he received the patent for the land, he held the equitable estate, not in trust for the grantee in his deed, but in his own right and for his own benefit, for the reason, as it is said, that an equity cannot arise upon an eqpity. Such an application of this maxim shows that its meaning is not comprehended, no doubt because its proper application would not subserve this cause. All who are at all familiar with remedies afforded by courts of equity, know that equitable rights are constantly enforced through apparent equities in others, in this • sense of the term: thus, if A purchase land with the money of B, and takes to himself a contract of purchase, a resulting trust would arise in favor of him whose money purchased the land, . and that, too, upon the equitable title which vested in the nominal purchaser, through the contract of .purchase. A little reflection will suggest to every legal mind many cases where a trustee may hold an equitable interest or title in trust for another. To say that while Woolley held the equitable title to this land, arising from the certificate of purchase, he held it in his own right, while the law had already declared that, the moment that equitable title ripened into a legal title, it would instantly vest in his grantee, is quite too superficial a notion of the law. Dower could no more attach to this equitable title while nominally in the hands of Woolley, than it would had Woolley purchased a farm with the money of Pearsons, and taken a contract for a deed to himself, and expressly declared on its face that it was in trust for Pearsons. A point is made, that there was an act of Congress, rendering void all contracts for sales of pre-emption rights. Were this a sale of a pre-emption right, that would raise an important question for discussion. But it was not, nor did it purport to be a sale of a pre-emption right. It purported to be a sale of the land in fee simple, but it was, in fact, a sale of nothing. The only effective and vital part of the deed, at that time, was the covenants. There is nothing to show that the grantee did not suppose, at that time, that the grantor had a perfect title, or, if he had not, that he knew by what means he expected to get one. The judgment of the court below is affirmed. Judgment affirmed.